OWEN, Justice,
dissenting.
I respectfully dissent.
There are no simple answers to the very difficult issues surrounding childhood sexual abuse raised in this case. We know that thousands of children have been victims. One study indicates that there were 8,561 cases of childhood sexual abuse confirmed in Texas alone in 1990. Texas Department of Human Services, 1990 Status Report: Protective Services for Families and Children 9 (1991). The number of children sexually abused in the United States each year has been estimated to be between 60,000 and 100,000. Karp, Domestic Torts: Family Violence, Conflict and Sexual Abuse 154 (1989).
We know that the psychological scars from that abuse can continue into adulthood and in many cases, can impact the victims throughout their lives. Some victims develop sexual disorders; others may suffer from multiple personality disorders or borderline psychosis. Hood, The Statute of Limitations Barrier in Civil Suits Brought by Adult Survivors of Child Sexual Abuse: A Simple Solution, 1994 U.Ill.L.Rev. 417, 423 (1994); Westerlund, Women’s Sexuality After Childhood Incest (1992) (discussing the wide range of sexual problems suffered by the survivor of incestuous sexual abuse). The symptoms may not manifest themselves until the victim is an adult. Hirsch, Women & Violence 135 (1981).
We also know that an allegation of sexual abuse can be devastating to the one accused and that there can be faulty memories, or worse, false accusations.
As time passes between the alleged abuse and the bringing of the claim, the ability of the victim to prove a meritorious cause of action and the ability of the wrongfully accused to defend themselves may diminish. However, the potential for unfounded claims exists even when suit is brought within two years following the alleged abuse. In deciding the case before us, this Court is confronted with competing policy considerations, and whatever route it chooses will result in an imperfect solution.
Recognizing the tensions and difficulties, I nevertheless dissent from the Court’s decision and judgment. The distinctions drawn in today’s decision between this case and cases where we have deferred the running of limitations are not sound. In the past, we have applied theories of fraud, fraudulent concealment, fiduciary duty, or the discovery rule to defer the running of limitations in cases involving a leaky roof, the failure of businessmen to read agreements they signed, false credit reports, self-dealing by corporate officers and directors, legal malpractice, a negligent vasectomy, and a negligent hemor-rhoidectomy, to list a few examples.1 I agree with the Court that the justifications we have given in some of our prior decisions for applying the discovery rule have been inconsistent and overly broad. 933 S.W.2d at 5-6. The Court does not, however, disavow any of our prior decisions. If we defer the running of limitations in legal malpractice, fraud and fraudulent concealment cases, and instances where there is a special relationship, we should not exclude childhood sexual abuse from the reach of the discovery rule where the victim’s memory has been repressed.
I
Proeedurally, the trial court directed a verdict in favor of the defendant S.V. at the close of R.V.’s evidence. The court of appeals reversed and remanded the case for trial. S.V.’s application in this Court presents essentially two points of error. The first is whether the discovery rule applies, and the second is whether there was some evidence that sexual abuse occurred.2
*29The Court concludes there is some evidence of abuse, but that the discovery rule does not apply. In repressed memory cases, unless “objective verification” of abuse other than the testimony of the alleged victim and the testimony of experts is available, the statute of limitations is a bar. Victims with legitimate claims cannot prevail.
Under the statutes that apply to this suit, victims of childhood sexual abuse are faced with a two-year time period within which they may personally bring suit. Act of May 17, 1985, 69th Leg., R.S., eh. 959, § 1, 1985 Tex.Gen.Laws 3242, 3252, formerly codified as Tex.Civ.PRAC. & Rem.Code § 16.003(a); Tex.Civ.Prac. & Rem.Code § 16.001. This window is between the victim’s eighteenth and twentieth birthdays.3 A minor is not legally capable of bringing suit until he or she reaches the age of eighteen, as confirmed in the Court’s recent holding in Weiner v. Wasson, 900 S.W.2d 316, 319 (Tex.1995). Often, the parents of an abused child will not bring suit on the minor’s behalf at an earlier date because one of the parents is the abuser, because they are unaware of the abuse, because other family members are involved, or for any number of other reasons. But whether brought by the victim or someone on his or her behalf, suit for the sexual abuse of a minor must be filed on or before the minor’s twentieth birthday or be barred by limitations, unless the discovery rule or some other rule of law applies.
Where the victim is able to recall, before the age of twenty, repressed memories of the abuse and the significance of that event or events, the Court recognizes that all of the evidence detailed in its opinion could be presented to the jury and would support a verdict for the victim. 933 S.W.2d at 22. The Court acknowledges that where the statute of limitations is not at issue, the jury would be free to conclude that repressed memories of abuse constitute evidence that abuse actually occurred. Id. at 19. The Court acknowledges that the result in this case would be entirely different if R.V. had filed suit four months earlier, even though the same concerns the Court identifies in repressed memory cases would still obtain. Id. at 8. The Court readily concedes that if suit had been filed within the two year window between R.V.’s eighteenth and twentieth birthdays, “the conflict in the evidence” as to the validity of repressed memory “would be for the jury to resolve.” Id. at 19.
The Court concedes “there is much scientific evidence, both in the record of this case and in psychological literature, to support R.’s position.” Id. at 19. Yet, the Court concludes this same evidence is not reliable enough to warrant the application of the discovery rule. The inability of psychological experts to corroborate the victim’s memory with certainty is the basis for denying the applicability of the discovery rule absent “objective verifiability” in cases where the memory of abuse is repressed beyond the victim’s twentieth birthday.
“Repressed” memories, the Court concludes, are legally distinct from other memories in discovery rule cases, even though many of the same deficiencies in the reliability of “ordinary” memories are present in cases where the abuse took place a decade ago, but suit was brought within the statutory window. Again, I recognize that the longer the passage of time, the more pronounced the problems of proof and of reliability may become for all parties. But if “repressed” memory can support a verdict in a suit brought before the victim reaches the age of twenty, there is no basis for denying the applicability of the discovery rule in cases where repressed memory is recalled after the age of twenty. As already noted above, there may be a middle ground between suits such as this one, brought by an alleged victim when she was twenty years and four months old, and suits brought forty or fifty years after the alleged abuse occurred. But we must deal with the statute before us. *30Any demarcation of this nature should be made by the Legislature.
The Legislature has now enacted a five-year statute of limitations applicable to suits for personal injury arising from sexual assault or aggravated sexual assault, as those terms are defined in sections 22.011 and 22.021 of the Texas Penal Code. Tex.Civ. Prac. & Rem.Code § 16.0045. Under section 16.0045, limitations begin to run on the day the cause of action accrues. Id. at § 16.0045(a). The Legislature expressly provided that an action for injury resulting in death accrues on the death of the injured person. Id. at § 16.0045(b). By contrast, the Legislature could have, but did not provide that the limitations period for injuries not resulting in death commences on the date of injury. We have applied the discovery rule to a statute of limitations which left the phrase “accrual” undefined. See Moreno v. Sterling Drug, Inc., 787 S.W.2d 348, 351 (Tex.1990) (citing Kelley v. Rinkle, 532 S.W.2d 947 (Tex.1976), and Quinn v. Press, 135 Tex. 60, 140 S.W.2d 438 (1940)). Accordingly, an argument can be made that in cases that do not involve death, the discovery rule should apply. There is no indication in the legislative history of section 16.0045 that the Legislature intended to cut off suits where the victim’s memory has been repressed. The construction of the new statute is not before us, however.
II
The Court’s unwillingness to apply the discovery rule in this case is not supported by previous decisions of our Court. In repressed memory eases, the inability of the victim to recall the trauma and to bring suit is due to the wrongful actions of the sexual abuser. In a variety of contexts, we consistently have recognized that where the inability to know of an injury or claim was caused by the actions of the tortfeasor, limitations should be deferred. The same factors that have compelled us to defer the running of limitations in fraud and fraudulent concealment eases are applicable here. Further, we have held fiduciaries to a stricter standard in discovery rule cases. There can be no question that a parent who rapes or otherwise sexually abuses their child has breached a fiduciary duty.
The Court enumerates the evils it perceives would flow from applying the discovery rule in childhood sexual abuse cases. Claims in divorce cases would never be barred and would become more acrimonious, it asserts. 933 S.W.2d at 22-23. It is questionable how many spousal abuse cases involve repressed memory. Further, if a marriage involved abuse, that fact is generally part of a divorce proceeding in any event. If a parent has abused a minor child, the claim would not be barred in a divorce proceeding, even absent the discovery rule, until the child reaches twenty or, under the new statute, twenty-three. The fact that R.V. asserted her claims in her parent’s divorce is somewhat unusual and does not portend a rush by adult sons and daughters to intervene in their parents’ divorces.
The Court also argues that there would be “[n]o basis, ever” for putting a time limit on when suit could be brought. Id. at 22. Limitations would serve no purpose at all. Cutting off even some valid claims is the price of repose, the Court recites. Id. at 22. The danger of stale evidence and stale claims is too great. Id. at 22. However, these same arguments apply in discovery rule cases generally, and in cases where fraud, fraudulent concealment and a fiduciary duty have been at issue. We nevertheless have deferred the accrual of many causes of action.
Contrary to the Court’s assertions, applying the discovery rule in this ease would not create a “special limitations jurisprudence unique to sexual abuse cases.” Id. at 23. We would be following the principles we have articulated in other of our decisions. The Court has aptly identified the “common thread” in prior decisions where we have deferred the running of limitations:
The common thread in these cases is that when the wrong and injury were unknown to the plaintiff because of their very nature and not because of any fault of the plaintiff, accrual of the cause of action was delayed.
Id. at 7.
The wrong and the injury inflicted on R.V. was by its very nature unknown to her *31through no fault of her own. The Court declines to apply its own rationale in this case.
A
The linchpin of the Court’s decision today is its conclusion that repressed memory does not warrant the application of the discovery rule unless the sexual abuse is “objectively verifiable.” 933 S.W.2d at 24. In so holding, the Court ignores the fact that physical evidence may have been available at the time of the molestation but repression of memory and thus the unavailability of such evidence is often the direct consequence of the abuser’s reprehensible acts. Allowing the statute of limitations to preclude R.V.’s cause of action would violate the principle “deeply rooted in our jurisprudence” that “no man may take advantage of his own wrong.” Glus v. Brooklyn E. Dist. Terminal, 359 U.S. 231, 232, 79 S.Ct. 760, 762, 3 L.Ed.2d 770 (1959) (holding that the plaintiffs claims were not time-barred where the defendant misrepresented the number of years in which the plaintiff had to sue), quoted in Farris v. Compton, 652 A.2d 49, 55 (D.C.1994). Because of the age of the victims and their psychological vulnerability, many years may pass before they are able to recall the event. In many cases, recollections do not occur until the victims are able to distance themselves from the physical presence and the emotional influence of the abuser.
It is disturbing that the Court requires “physical or other evidence” in this case in addition to the vivid (albeit recalled) memories of R.V. She testified directly and extensively about abuse at the hands of her father. Yet, the Court also requires:
a confession by the abuser [citation omitted]; a criminal conviction [citation omitted]; contemporaneous records or written statements of the abuser such as diaries or letters; medical records of the person abused showing contemporaneous physical injury resulting from the abuse; photographs or recordings of the abuse; an objective eyewitness’s account; and the like.
933 S.W.2d at 15.
This is reminiscent of the days when the crime of rape went unpunished unless corroborating evidence, above and beyond the victim’s testimony, was available. See Spohn & Horney, Rape Law Reform: A Grassroots Revolution & Its Impact 24-25 (1992) (discussing the origins of the common-law requirement that the testimony of a rape victim, unlike that of other crime victims, be corroborated, including fears of the “danger of false charges by vindictive or mentally disturbed women” and fear of “memory falsification”). The Court’s opinion perpetuates the attitudes reflected in that era. Today in Texas, no corroboration is required to convict a criminal defendant of the rape of a minor. See Tex.Code Crim.Proc. art. 38.07. Similarly, no corroboration should be required of a victim of childhood sexual abuse who seeks to invoke the discovery rule in a civil suit.
The Court has legitimate concerns about preventing the litigation of stale or fraudulent claims. However, those same concerns exist in many other areas of the law where we do not require “objective verification” or corroboration of the claimant’s testimony. For example, in cases of fraud, there is often a sharp conflict in the evidence as to whether an oral misrepresentation was made. In many legal malpractice and informed consent eases, there will not be “objective verification” or corroborating evidence. Similarly, in deceptive trade practices act cases, the unsubstantiated testimony of a claimant regarding alleged misrepresentations can support the jury’s findings.
We have not required “objective verification” in fraudulent concealment cases. In Borderlon v. Peck, 661 S.W.2d 907, 909 (Tex.1983), we remanded a medical malpractice case for trial finding that there was a fact issue as to whether fraudulent concealment extended limitations. There, a suture needle broke off during surgery and remained in Borderlon’s intestines. Id. at 908. Dr. Peck testified that he informed Borderlon of this fact, which she denied. Id. The very existence of the wrongful act — Dr. Peck’s failure to make a disclosure — turned on whether the finder of fact believed Borderlon. No corroboration of her testimony was required. See also Kelley v. Rinkle, 532 S.W.2d 947, 949 (Tex.1976) (applying discovery rule to *32libel by means of a false credit report, despite “the intangible nature of the evidence and of the injury itself”).
In Willis v. Maverick, 760 S.W.2d 642, 646 (Tex.1988), we held that the discovery rule applies to legal malpractice cases, even though those cases may turn on “professional diagnosis, judgment, and discretion.” The Court had previously refused to apply the discovery rule to a case involving medical misdiagnosis in Robinson v. Weaver, 550 S.W.2d 18, 21-22 (Tex.1977), largely because the plaintiffs case would hinge on expert testimony. That holding was disapproved in Willis:
The court’s decision [in Robinson v. Weaver ] was predicated upon the perceived enhanced danger of fraudulent and stale claims that might arise under the discovery rule. We conclude that the logic relied upon by the majority in Robinson is untenable as it relates to this case.
Willis, 760 S.W.2d at 646. The Court today nevertheless relies on Robinson as support. 933 S.W.2d at 5.
Our reluctance to find Robinson disposi-tive in Willis provided a clear signal that there are some eases in which our concerns about objective physical evidence, and our reluctance to rely on expert testimony to establish the injury, yield to other considerations. In Willis, we balanced the competing considerations, ultimately holding that “any burden placed upon an attorney by application of the discovery rule [in a legal malpractice case] is less onerous than the injustice of denying relief to unknowing victims.” 760 S.W.2d at 646. Surely, any burden placed upon a child molester by the application of the discovery rule is less onerous than the injustice of denying relief to his or her victims.
B
The notion that an injury must be “objectively verifiable” was first articulated in those precise terms in our decision in Computer Associates International, Inc. v. Altai, Inc., 918 S.W.2d 453 (Tex.1996). In that case, we identified two elements that seemed to unify most, but not all, of this Court’s prior decisions as to when the discovery rule would apply: “(1) whether the injury is inherently undiscoverable; and (2) whether evidence of the injury is objectively verifiable.” Id. at 456.
These two factors are useful in attempting to find some uniformity among the cases, but they do not constitute a hard and fast rule. I agree with the result in Altai and with the Court’s effort to define narrowly the scope and availability of the discovery rule. I did not and do not agree that a standard of “inherently undiscoverable” and “objectively verifiable” is appropriate in all cases, particularly those involving fraud, fraudulent concealment, fiduciary duty, or some other special relationship. Id. at 463 (Owen, J., concurring). In the past, we have considered other factors, and we should continue to do so in the future, narrowly drawing the boundaries of the discovery rule.
The inconsistency between a rigid test of “inherently undiscoverable” and “objectively verifiable” and what we have considered in many of our prior decisions is exemplified in the Court’s decision today. On the one hand, the Court insists that “inherently undiscoverable” is and has been a necessary element in applying the discovery rule. Yet, in the next breath, while attempting to find some legitimacy for requiring “objective verification” in every case, the Court cites cases where the injury was obvious and we nevertheless applied the discovery rule. 918 S.W.2d at 456. See Willis, 760 S.W.2d at 643 (attorney’s error apparent in divorce decree); Weaver, 561 S.W.2d at 793 (negligent hemorrhoidecto-my damaged nerves and muscles of plaintiffs rectum, causing loss of bowel control); International Bankers Life, 368 S.W.2d at 571 (stock transfer records and board meeting minutes reflected officers’ and directors’ misdealing); Ruebeck, 176 S.W.2d at 739 (roof leaked for ten years). The Court cannot have it both ways. If the injuries are obvious, which they were in many of the cases cited by the Court, they cannot be “inherently undiscoverable”.
Even if the Court had in the past adhered to a rigid test of “inherently undiscoverable” and “objectively verifiable” (which it has not), such a rationale simply does not apply with *33force in cases of childhood sexual abuse. See Lemmerman v. Fealk, 201 Mich.App. 544, 507 N.W.2d 226, 230 (1993) (“Adults who have repressed child sexual abuse bring to the courts unusual circumstances and injuries not readily conforming to the ordinary constructs on which periods of limitations are imposed.”) (citing Petersen v. Bruen, 106 Nev. 271, 792 P.2d 18, 24 (1990)). See generally Rosenfeld, The Statute of Limitations Barrier in Childhood Sexual Abuse Cases: The Equitable Estoppel Remedy, 12 Harv. Women’s L.J. 206, 211-12 (1989).
As Justice Holmes explained, statutes of limitations serve the important purpose of “preventing surprises through the revival of claims that have been allowed to slumber until evidence has been lost, memories have faded, and witnesses have disappeared.” Order of R.R. Telegraphers v. Railway Express Agency, 321 U.S. 342, 348-49, 64 S.Ct. 582, 586, 88 L.Ed. 788 (1944); see also Altai, 918 S.W.2d at 457; Murray v. San Jacinto Agency, Inc., 800 S.W.2d 826, 828 (Tex.1990); Willis, 760 S.W.2d at 644. Statutes of limitation also serve to prevent the bringing of fraudulent claims. Altai, 918 S.W.2d at 457. However, because the statute of limitations is already tolled for minors until they reach the age of majority under section 16.001(a)(1) of the Texas Civil Practice and Remedies Code, the evidence in childhood sexual abuse eases often will not be “fresh” even if the case is brought within the statutory period. See Tyson v. Tyson, 107 Wash.2d 72, 727 P.2d 226, 232 (1986) (Pearson, J., dissenting). Further, in many cases, there will be no objectively verifiable evidence that the abuse occurred, even if the suit is filed promptly after the alleged incident of abuse. Hau-GAARD & RePPUCCI, THE SEXUAL ABUSE OF CHILDREN: A COMPREHENSIVE GUIDE TO CURRENT Knowledge and InteRvention STRATEGIES 151 (1988) (“Assessment of the credibility of an accusation of child sexual abuse is difficult because there is seldom any physical evidence or witnesses other than the child.”).
Statutes of limitations are meant to cut off plaintiffs who have slept on their rights. But a plaintiff who has repressed all conscious memory of abuse does not slumber voluntarily. We should “recognize the difference between the voluntarily dilatory plaintiff and the incest survivor who is incapable of realizing the fact and cause of her injuries at an earlier date.” Cook & Millsaps, Redressing Wrongs of the Blamelessly Ignorant Survivor of Incest, 26 U.Rich.L.Rev. 1, 13 (1991).
We have also long recognized that statutes of limitation protect the defendant’s interest in repose. Gautier v. Franklin, 1 Tex. 732, 740 (1847). I am not persuaded, however, that the defendant’s interest in repose should carry the day in the context of childhood sexual abuse because of the degree of culpability associated with the defendant’s actions, because it is the defendant’s actions that have led to the delay, and because of the lifelong effects of abuse on the victim. See McCollum v. D'Arcy, 138 N.H. 285, 638 A.2d 797, 799 (1994) (“The plaintiffs interest in being compensated for injuries caused by the defendants’ acts, especially where the abuse and its causal connection to the plaintiffs injuries were discovered decades after the abuse took place, outweighs any interest the defendants have alleged in putting such claims to rest.”); Hammer v. Hammer, 142 Wis.2d 257, 418 N.W.2d 23, 27 (Ct.App.1987) (repose-interest rationale is “unpersuasive in incestuous abuse cases”).
Other commentators have explained that:
In a civil incest action, however, the defendant’s conduct has been so egregious and so atrocious that the defendant should not be entitled to be let alone merely because an arbitrary time frame has passed before the victim becomes fully aware of the fact and cause of her injuries.
Cook & Millsaps, supra, at 12. The perpetrator of childhood sexual abuse should not obtain the relief of knowing that after two years have passed, the victim cannot seek to hold him or her accountable in a court of law for an intentional tort absent “corroboration”. See Rosenfeld, supra, at 212.
The Court concludes that this reasoning is flawed because it assumes that the defendant has abused a child. 933 S.W.2d at 24-25. In so saying, the Court loses sight of the inquiry before us. The legal question we must decide in this case is whether, assuming the plaintiff can adduce evidence of abuse that would support a verdict in her favor, limita*34tions bars the claim as a matter of law. If this case were tried to its conclusion, the finder of fact would make the ultimate determination of who is the abuser and who is the abused. But after today’s decision, some, if not many, who are perpetrators of childhood sexual abuse will be able to rely on the statute of limitations to escape accountability under the civil law for their actions.
C
The sexual abuse of a child by their parent is a breach of fiduciary duty. See Consolidated Gas & Equip. Co. v. Thompson, 405 S.W.2d 333, 336-37 (Tex.1966) (listing parent-child relationship as a fiduciary one); Boyd v. Boyd, 545 S.W.2d 520, 524 (Tex.Civ.App.-Houston [1st Dist.] 1976, no writ) (holding there is a fiduciary relationship between parent and child). We have held fiduciaries to a stricter standard in discovery rule cases.
The fiduciary duty between an attorney and client was found to “justif[y] imposition of the discovery rule” in Willis v. Maverick, 760 S.W.2d 642, 645 (Tex.1988). We further held in that case that a breach of the attorney’s duty to disclose was tantamount to concealment. Id. In Willis, a lawyer allegedly assured his client that the divorce settlement he had negotiated would still require her consent before the family home could be sold despite the deletion of a provision allowing her to remain in the marital home until the couple’s youngest child reached eighteen. Id. at 643. Even though the client knew of her attorney’s action and even though the effect of the agreement was not inherently undiscoverable, we applied the discovery rule. We also made it clear that the discovery rule operated to protect the client even after the attorney-client relationship ceased to exist. Id. at 646-47 n. 2 (disapproving of McClung v. Johnson, 620 S.W.2d 644 (Tex.Civ.App.-Dallas 1981, writ ref'd n.r.e.)).
We have deferred the running of limitations in suits by a trust beneficiary against the trustee until the beneficiary knew of the acts of the trustee or had knowledge of facts which, in the exercise of due diligence, would have led to the discovery of those acts. Slay v. Burnett Trust, 143 Tex. 621, 187 S.W.2d 377, 394 (1945).
The conduct of a fiduciary is measured by “finer loyalties exacted by courts of equity.” Courseview, Inc. v. Phillips Petroleum Co., 158 Tex. 397, 312 S.W.2d 197, 205 (1957). The existence of a fiduciary relationship affects the application of the rule that diligence is required in discovering fraud. Id. The fiduciary relationship may excuse a defrauded party from taking action that would be required in an arm’s-length transaction. Id. We held in Courseview that a special relationship of trust and confidence between two businessmen and their respective companies excused the failure of one of them to read or examine agreements he signed that otherwise would have put him on notice of a breach of contract. Id. 312 S.W.2d at 206. That same relationship excused the failure to examine public records. Id. Cf. Mooney v. Harlin, 622 S.W.2d 83, 85 (Tex.1981) (action for fraudulent misrepresentation concerning a bequest in a will was barred by the statute of limitations because the claimant was charged with notice of the contents of the probate records).
In Courseview, we also cited with approval two cases that dealt with the fiduciary duty owed by a parent to their child. See Courseview, 312 S.W.2d at 205. The first was Dean v. Dean, 214 S.W. 505 (Tex.Civ.App.1919, no writ), a suit to set aside a deed procured by fraud. The court in Dean held that there is a relation of trust and confidence between a father and child, and the child may continue to trust the father, without making inquiry, until it comes into possession of facts that would put an ordinary person on inquiry. Id. at 509. Similarly, the court in Atkins v. Dodds, 121 S.W.2d 1010, 1017 (Tex.Civ.App.-Amarillo 1938, writ dism’d by agr.), held that a child is entitled to rely upon the confidence it reposes in its parent and has no duty to investigate or to uncover a fraud perpetrated by the parent.
The Court agrees that S.V. owed a fiduciary duty to R.V., but concludes this is immaterial since she was not “misled”. 933 S.W.2d at 23. But this misapprehends the fundamental principles that anchor our decisions in breach of fiduciary cases. If her testimony *35was true (as we must assume it is), the failure or inability of R.V. to know of her injury was caused by the actions of her father. Fiduciaries may not benefit from their own misdeeds or use the effects of their own actions as a shield from liability. See also Evans v. Eckelman, 216 Cal.App.3d 1609, 265 Cal.Rptr. 605, 608-10 (1990) (stating that a fiduciary relationship between plaintiff and defendant explains application of the discovery rule and applying the discovery rule in a childhood sexual abuse case); Salten, Statutes of Limitation in Civil Incest Suits: Preserving the Victim’s Remedy, 1 Harv. Women’s L.J. 189, 208-09 (1984) (arguing that analogy between breach of fiduciary duty and childhood sexual abuse supports application of discovery rule in childhood sexual abuse cases); Thomas, Note, Adult Survivors of Childhood Sexual Abuse and Statutes of Limitation: A Call For Legislative Action, 26 WAKE Forest L.Rev. 1245, 1280-81 (1991) (explaining that some courts have used fiduciary relationship to justify extending the discovery rule to childhood sexual abuse cases).
The doctrine of parent-child immunity does not encompass sexual abuse. “The immunity is limited to transactions that are essentially parental.” Jilani v. Jilani, 767 S.W.2d 671, 673 (Tex.1988). It is confined to areas where the exercise of reasonable discretion by a parent should be free from interference by the courts. Id. at 672. Intentional torts, particularly rape, are not included within this scope. With regard to rape, our Court has held that early decisions in other states that precluded recovery were “primitive applications” of parental immunity that have since been abandoned. Felderhoff v. Felderhoff, 473 S.W.2d 928, 930 (Tex.1971). “The prevailing rule today is that in the commission of wilful, malicious and intentional wrongs against the child the parent has abandoned or abdicated his parental responsibilities and subjected himself to liability.” Id. See also Aboussie v. Aboussie, 270 S.W.2d 636, 639 (Tex.Civ.App.-Fort Worth 1954, writ ref'd).
In cases of incestuous childhood sexual abuse, “[t]o protect the parent at the expense of the child works an ‘intolerable perversion of justice.’” Hammer, 418 N.W.2d at 27 (quoting Allen, Comment, Tort Remedies for Incestuous Abuse, 13 Golden Gate U.L.Rev. 609, 631 (1983)). A special relationship between the parties, particularly in conjunction with an injury that is difficult to discover, is a factor that we have weighed heavily in other contexts when deciding to apply the discovery rule.
D
Our Court has for many decades recognized that fraud will prevent the running of the statute of limitations until the fraud is discovered or in the exercise of reasonable diligence should have been discovered. See, e.g. Ruebeck v. Hunt, 142 Tex. 167, 176 S.W.2d 738 (1943). In Ruebeck, a roof installed by the defendant began leaking one year later. Id., 176 S.W.2d at 739. The leaks worsened over time. However, the plaintiffs did not remove the roof until nine more years had passed and did not file suit until eleven years after the roof was installed. Id. Nevertheless, this Court affirmed a judgment in the plaintiffs’ favor. We upheld the jury’s finding that the plaintiffs did not discover the fraud until the roof was removed and could not have done so at an earlier date. Id. at 740. The “fraud” in that case was the failure to construct the roof in the manner promised. I question whether the same result would be reached in light of more recent decisions that discuss what should put a reasonable person on inquiry and that discuss the distinction between a breach of contract and a tort. See, e.g., Wise v. Anderson, 163 Tex. 608, 359 S.W.2d 876, 879 (1962); Southwestern Bell Tel. Co. v. DeLanney, 809 S.W.2d 493, 494-95 (Tex.1991). However, the basic principle remains sound. Where an injured party is ignorant of the injury or of the wrong due to the affirmative misdeeds of another, the perpetrator cannot rely on limitations.
The Court attempts to distinguish the principles we have set out in fraud and fraudulent concealment cases by saying “R. does not allege fraud or fraudulent concealment, nor could she. R. was not deceived into thinking that she was not being abused when she was.” 933 S.W.2d at 8. Here again, the Court does not meet the essence of its prior *36decisions. Fraud is not alleged by R.V., but the principles we have applied in fraud cases are pertinent. Taking R.V.’s assertions at face value, which we must, it was the wrongful, intentional acts of a child abuser that were the cause of her inability to know of her injury or her claim.
Although the Court has not in the past clearly articulated the reasons that the discovery rule applies in fraud eases, several factors seem to be at play, including the degree of culpability associated with the defendant’s conduct and the fact that the wrongfulness of the defendant’s conduct makes the injury inherently difficult to discover.
The Court misses the mark when it suggests that the egregiousness of the conduct has not been a factor in invoking the discovery rule in cases of fraud. 933 S.W.2d at 24. Obviously, it has been a factor. Fraud is intentional, tortious conduct and “vitiates whatever it touches.” Morris v. House, 32 Tex. 492, 495 (1870). See also Altai, 918 S.W.2d at 456. When egregious conduct such as fraud causes one to be ignorant of an injury or wrong, we have deferred limitations until the wrong or injury is or should have been discovered. The alleged conduct of S.V. is said to have caused his daughter to repress her memories and to bury her recollections of the injuries he inflicted on her. Surely, if fraud is a basis for invoking the discovery rule when it prevents the claimant from coming forward sooner, childhood sexual abuse, which the Court concedes is “reprehensible,” 933 S.W.2d at 24, should be accorded the same degree of intolerance.
E
In other cases, we have tolled the statute of limitations for policy reasons, unrelated to whether the cause of action was inherently undiscoverable or objectively verifiable. We did so just last term in a legal malpractice case. Sanchez v. Hastings, 898 S.W.2d 287 (Tex.1995). The widow of Sanchez discovered during the course of litigation over her husband’s death that she had a cause of action against her deceased husband’s employer, but that her attorney had failed to bring the action because of a conflict of interest. Id. at 288. We tolled the malpractice claim against her attorney until the underlying litigation concluded, even though her claim was not “inherently undiscoverable,” but was in fact discovered. Id.
The Court contends this case is inapposite because our holding was based not on policy grounds but on the “practical impossibility of requiring a client to argue in one proceeding that his attorney acted properly and in a contemporaneous proceeding that his attorney was negligent.” 933 S.W.2d at 24. Whether denominated as a practical consideration or a policy consideration, we deferred limitations on a basis other than “inherent undiscoverability.” Moreover, there are legal malpractice suits that can proceed while the suit in which the alleged negligence occurred is ongoing. Thus, the “practical impossibility” (the term used by the Court today) of bringing suit was not the only consideration for deferring limitations. The Court ignores the additional basis articulated for our decision in Sanchez, grounded squarely on policy considerations: “[I]f the client must carefully scrutinize every stage of the case for possible missteps it would erode the trust between client and lawyer necessary for the successful prosecution of litigation.” Sanchez, 898 S.W.2d at 288.
The Court attacks the use of the word “policy,” asserting that taking policy considerations into account in discovery rule cases does not “appear to be grounded in anything other than one judge’s personal views.” 933 S.W.2d at 24. The choice of the word “policy” was the Court’s in its decision in Sanchez. We said:
Our holding in Hughes was based in part on the policy that a client should not be forced to take inconsistent positions.... The policy in Hughes applies here.
Sanchez, 898 S.W.2d at 288 (emphasis added).
Ill
The Court concludes that the discovery rule should not apply in repressed memory cases unless there is corroborating evidence from which the abuse can be “objectively verified,” and that the expert opinions of*37fered in this case do not suffice. Even were “corroboration” appropriate, the record provides it. There is direct testimony from the victim, supported by the opinions of reputable, experienced specialists that R.V. has been sexually abused and that she exhibits traits and behavior associated with sexual abuse. This is sufficient to allow the jury to resolve the conflicts in the evidence.4
A
As the Court recognizes, there is little dispute that the repression of traumatic memories does occur. 938 S.W.2d at 17. As one therapist explained:
In more extreme cases, the result of the client’s attempt to defend herself from devastating memories of abuse is a complete lack of memories for extended periods of childhood. Given the pain and trauma inherent in memories of the sexual abuse, this amnesia can be understood as an unconscious attempt to defend against reex-periencing the victimization through memories. In some cases, it seems apparent that amnesia was the victim’s only alternative for psychological survival....
Dolan, Resolving Sexual Abuse 7 (1991). These memories may surface after the statute of limitations has expired. Westerlund, supra, at 47 (noting that among the participants in her study, memories most commonly surfaced when the survivors were in their late twenties and early thirties). See also Watkins, Dealing with the Problem of “False Memory” in Clinic and Court, 1993 J.Psychiatry & L. 297, 302 (1993) (“The fact of the process of repression, contrary to assertions by some researchers, has been well supported, not only by the weight of thousands of patients in analytic therapies over the past 70 years, but also by solid experimental laboratory findings.”); Dolan, supra, at 7 (“[m]emory disturbance among sexual abuse victims has been well documented, particularly in reference to partial or even complete amnesia for the original abuse experience” (citations omitted)); Whitehead, Note, Application of the Delayed Discovery Rule: The Only Hope for Justice for Sexual Abuse Survivors, 16 Law & Psychology Rev. 153, 158-59 (1992). As one of the experts who treated R.V. testified, “Repression is really the only defense mechanism that a very small child has.”
Despite the Court’s recognition that repression does occur, the Court insists that because repressed memories cannot be shown conclusively or with guaranteed accuracy, the trier of fact should not even be able to consider the victim’s claim if limitations has otherwise run. Although I do not take issue with the Court’s conclusion that the trier of fact would face complex issues in cases of repressed memories of childhood sexual abuse, this complexity does not preclude the application of the discovery rule. Undoubtedly the trier of fact in childhood sexual abuse cases will face a “tremendous burden,” but this difficulty should not lead us to bar an adult survivor of childhood sexual abuse at the courthouse door.
The Court skillfully explains the “reconstructive process” of memory retrieval and the possibility that memories may be a distortion of historical truth. But the Court’s description of the unreliability of memory applies to some extent to all memories, not just recovered ones. See Olio, Memory Retrieval in the Treatment of Adult Survivors of Sexual Abuse, 19 Transactional Analysis J. 93, 95 (1989); see also Watkins, supra, at 309.
Despite the Report of the American Medical Association’s Council on Scientific Affairs that memories are not necessarily fully accurate and the American Psychiatric Association’s conclusion that true and confabulated memories cannot be distinguished with complete accuracy, neither organization has concluded that repression and recovery of valid memories of sexual abuse do not occur. See American Medical Ass’n, Council on Scientific Affairs, Report On Memories Of Child Abuse, 3:44 (1994), reprinted in 48 Int’l J. Clinical & Experimental Hypnosis 114, 116 (1995); American Psychiatric Ass’n, Statement On Memories of Sexual *38Abuse (1993). The AMA Council on Scientific Affairs Report acknowledges that, notwithstanding writings alleging that therapists implant false memories, “other research indicates that some survivors of abuse do not remember, at least temporarily, having been abused.... There are other instances in which recovered memories proved to be correct.” American Medical Ass’n, Council On SCIENTIFIC Affairs, Report On Memories of Childhood Abuse, 3:34-41. Indeed, the majority concedes that “[t]here is overwhelming consensus that repression exists,” but would dismiss any repressed memory claim on the basis that it may be very difficult to distinguish between memories that are true and those that are not. 933 S.W.2d at 17. But that is the domain of the trier of fact. For example, studies have shown that eyewitness testimony is often surprisingly unreliable. Stewart, Perception, Memory, and Hearsay: A Criticism of Present Law and the Proposed Federal Rules of Evidence, 1970 Utah L.Rev. 1, 10-17 (1970). S.V. did not challenge the admissibility of the testimony of R.Y.’s experts on the basis that it was not scientifically reliable.
In this case the defendant had the benefit of cross-examining R.V. and her experts and would have had the benefit of presenting his own expert testimony attacking the validity of recovered memories, if the trial court had not granted the motion for directed verdict at the conclusion of R.V.’s case in chief. These are all matters that would have been considered by the trier of fact in determining both when the plaintiff discovered that he or she was abused and whether the underlying abuse actually occurred.
The Court also concludes that Dr. Pewit-sky’s diagnosis that R.V. suffers from post-traumatic stress disorder cannot be considered objective verification because it presupposes the existence of some trauma and the fact that R.V. has been diagnosed with post-traumatic stress disorder “could not indicate what kind of trauma occurred, and more importantly, who caused it.” 933 S.W.2d at 19. The task for the trier of fact in evaluating the import of a post-traumatic stress disorder diagnosis is not a simple one. But the defendant would be entitled to present expert testimony cautioning the jury of the dangers which the majority discusses and to present evidence that R.V.’s post-traumatic stress disorder stemmed from another traumatic event.
B
The testimony of qualified, reputable mental health experts should suffice as “corroboration”. See Tyson v. Tyson, 107 Wash.2d 72, 727 P.2d 226, 232-33 (1986) (Pearson, J., dissenting) (accusing majority of displaying profound mistrust of psychological testimony); Lindabury v. Lindabury, 552 So.2d 1117, 1118 (Fla.Dist.Ct.App.1989) (Jorgenson, J., dissenting) (explaining that even though psychiatry is the “penultimate grey area,” the plaintiff should still have an opportunity to present his or her ease to the trier of fact).
Under California’s statutory discovery rule, a plaintiff in a childhood sexual abuse case who is age twenty-six or older at the time suit is filed must submit certificates of merit, including a certificate from a nontreat-ing mental health practitioner, setting forth facts showing:
... that the practitioner is not treating and has not treated the plaintiff, and that the practitioner has interviewed the plaintiff and is knowledgeable of the relevant facts and issues involved in the particular action, and has concluded, on the basis of his or her knowledge of the facts and issues, that in his or her professional opinion there is a reasonable basis to believe that the plaintiff had been subject to childhood sexual abuse.
Cal.Civ.Proc.Code §§ 340.1(d), 340.1(e)(2). New Mexico’s statute similarly provides that the plaintiff’s claim must be corroborated, but that the corroboration requirement is satisfied by “competent medical or psychological testimony.” N.M.Stat.Ann. § 37-1-30(A)(2). Such a course is preferable to the approach adopted by the Court today.
The testimony of three mental health experts corroborated R.V.’s testimony: Dr. Robert Powitsky, a forensic clinical psychologist, Dr. Michael Madigan, a medical doctor practicing in psychiatry with a Ph.D. in experimental psychology, and Alice Frazier, a licensed counselor with a master’s degree in *39psychology. All three testified that in their expert opinions R.V. had been sexually abused, that she repressed all conscious memory of the event, and that she did not recall the abuse until November of 1990, within two years of the date she brought suit. All three also testified that the phenomena of dissociation during traumatic events, including childhood sexual abuse, and the subsequent repression of those events are widely accepted in the literature of their fields. They also testified that they had encountered other people in their practices who had repressed memories.
Dr. Madigan, who diagnosed R.V. with post-traumatic stress disorder, testified that he did not believe that R.V. had fabricated her memories of sexual abuse because in such cases, the person usually suffers other forms of pathology, such as anti-social behaviors, manipulativeness, stealing, lying, and being dishonest in other parts of her life. Dr. Powitsky testified that the way in which R.V.’s memories surfaced, with the most traumatic memories surfacing last, was a typical sequence for the recovery of memories of sexual abuse.
All three experts testified that R.V. experienced “body memories” or procedural memories, including a gagging reaction, which are common to survivors of sexual abuse. Frazier testified that body memories are recognized as evidence that sexual abuse occurred, and that in her own practice she has seen a “sense of choking” on a persistent basis. Frazier explained that when a child is subjected to certain acts of sexual abuse by a male, there is a sense of choking and gagging. As the Court points out, the fact that R.V. has exhibited such a reaction “does not eliminate all possible causes except abuse,” but it is corroborating evidence.
Dr. Powitsky testified that R.V.’s Minnesota Multiphasic Personality Inventory test showed that she fit the classic ‘V profile” of someone who has been abused. The results of psychological tests performed on her father, according to Dr. Powitsky, also fit the profile of one kind of sexual abuser. S.V. exhibited “narcissistic traits, such as self-centeredness, over-value, over-valuing himself in social situations, a very high need for affection, a very high need for recognition, high need for control, power issues, problems in being able to express feelings openly, especially negative feelings.” He also testified that several aspects of S.V.’s Rorschach test were also consistent with those one would expect to see in a child abuser.
The Court reviews Frazier’s treatment of R.V. through a critical lens, conjecturing that Frazier’s bias could have influenced R.V. and that Frazier’s techniques may have increased R.V.’s suggestibility. The Court then disclaims that criticism by stating that “[i]t may be that her treatment and diagnosis of R.V. were flawless.” 933 S.W.2d at 18-19. In this review, the Court ignores the proper directed verdict standard. If the Court chooses to review the facts, it should do so in the light most favorable to R.V. Dr. Powit-sky reviewed Frazier’s deposition detailing her treatment of R.V. and testified that her method of treatment seemed appropriate. Further, R.V. was not in a therapy session when her first images of sexual abuse surfaced; she was away at college. Frazier testified that she never hypnotized R.V., but she did use a relaxation technique similar to hypnosis. Frazier also testified that she had never suggested to R.V. that she had been the victim of incest before she recovered her first memory, although she did tell R.V. that her relationship with her boyfriend “sounded like incest” to her. I agree that the corroborative testimony provided by R.V.’s experts is “inconclusive,” but it does lend some objective support to her allegations. Even under the standard announced in Altai, a plaintiff seeking the benefit of the discovery rule is not required to provide “conclusive evidence.”
Other circumstantial evidence also corroborates R.V.’s memories. She testified that her father tied her up with bandannas during several incidents of sexual abuse. Her mother B.V. similarly testified that S.V. had tied her up with headscarves during sexual relations. Other events recounted by R.V. paralleled experiences between her mother and father, and there was no indication that R. and B.V. had shared those recollections with one another. Although this evidence does not in and of itself prove that S.V. sexually *40abused Ms daughter, it does provide some circumstantial corroboration of R.Y.’s claims. Again, nothing in the record suggests that R.V. knew the details of her parents’ sexual relations.
If any corroboration of R.V.’s testimony that she was abused by her father is required, the testimony of her mental health experts and the other circumstantial evidence offered by R.V. should be sufficient. The strict objective verifiability rule applied by the Court would mean that a childhood sexual abuser, who through Ms or her brutal acts caused Ms victim to repress all memory of the abuse, essentially would be insulated from liability, so long as he or she did not videotape the abuse, abuse others (who could then corroborate the victim’s story), or get caught “in the act” before the statute of limitations has run.
⅜ ⅝ ⅝ ⅜ ⅜ ⅜
I am concerned that statutes of limitations, including section 16.003, have been steadily eroded by doctrines such as fraudulent concealment, the discovery rule, and by an expansive reading of the open courts provision of our Texas Constitution. However, our Court embarked down tMs path some time ago. While I may well not have reached the same conclusions as our Court in its past decisions, they remain part of our precedent.
Our prior decisions and equitable considerations weigh in favor of extending the discovery rule in the case before us.

. Ruebeck v. Hunt, 142 Tex. 167, 176 S.W.2d 738, 739-40 (1944); Courseview v. Phillips Petroleum Co., 158 Tex. 397, 312 S.W.2d 197, 205-07 (1957); Kelley v. Rinkle, 532 S.W.2d 947, 949 (Tex.1976); International Bankers Life Ins. Co. v. Holloway, 368 S.W.2d 567, 580 (Tex.1963); Willis v. Maverick, 760 S.W.2d 642, 645-47 (Tex. 1988); Hays v. Hall, 488 S.W.2d 412, 413-14 (Tex.1972); and Weaver v. Witt, 561 S.W.2d 792, 793-94 (Tex. 1977).


. R.V.’s cause of action has been cast as one for negligence. S.V. has not questioned whether sexual abuse of a child, which is an intentional *29tort, may also constitute negligence. That issue is not addressed in this opinion.


. Effective June 15, 1995, a five-year statute of limitations is applicable to suits for personal injury as a result of sexual assault or aggravated sexual assault. Tex.Civ.Prac. & Rem.Code § 16.0045. The window for a victim to bring suit under this statute is between his or her eighteenth and twenty-third birthdays, absent the applicability of the discovery rule.


. There has been no contention that the expert testimony should not have been admitted or that it is not scientifically reliable. We do not reach any of the issues presented in E.I. duPont deNemours v. Robinson, 923 S.W.2d 549 (Tex.1995).